 

Exhibit 10.2

 

Loan Agreement Summary

 

1.Lender and borrower:

Borrower: Weifang Lakeland Safety Products Co., Ltd. (“WF”)

Lender: Chinese Rural Credit Cooperative Bank (“CRCCB”)

 

2.The borrowing amounts limit: RMB 8 million, WF can select the borrowing
amounts within RMB 8 million.

 

3.Borrowing method: Trading financial, WF Lakeland need to mortgage inventory
valued RMB 18,357,925.01 to the bank, the bank finds a professional supervising
firm to supervise WF’s inventory flowing situation. WF Lakeland needs to pay for
the professional supervising firm RMB 40,000 each year as supervising fees.

 

4.Interests: Interest to be at 120% of the benchmark rate. The effective rate is
6.72%, and should pay the interest on 20th of every month.

 

5.Borrowing period: 90 days from December 25, 2014 to March 24, 2015.

 



 

 

